Citation Nr: 0905200	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  08-28 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Brian D. Hill, Attorney


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The Veteran had active service from April 1967 to March 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision of the 
Department of Veterans Affairs (VA), Regional Office, located 
in St. Petersburg, Florida, which denied the above claim.

The Board notes that during the pendency of this appeal, by 
rating action dated in January 2009, the RO granted the 
Veteran's claim of entitlement to a 100 percent disability 
rating for service-connected PTSD, effective as of September 
4, 2007, the date of the Veteran's claim.  This represents a 
complete grant of the benefits sought on appeal by the 
Veteran, thus, the issue is no longer before the Board.


FINDING OF FACT

In view of the 100 percent schedular disability rating for 
PTSD granted by the RO in January 2009, there is no longer a 
controversy on the question of the Veteran's entitlement to a 
TDIU.


CONCLUSION OF LAW

There remains no justiciable case or controversy currently 
before the Board concerning the Veteran, the appeal is 
dismissed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 4.16 
(2008). 






REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5-
2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).  In view of the Board's finding that the TDIU 
appeal is moot, further assistance is unnecessary to aid the 
Veteran in substantiating his claim.  As will be discussed 
below, the law is dispositive and facts are not in dispute.  
See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see 
also, Smith (Claudus) v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); see also VAOPGCPREC 5-
2004.  As the law is dispositive in the instant claim, the 
VCAA is not applicable.

TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2008).

A 100 percent schedular rating is a higher benefit than TDIU; 
thus, when a 100 percent disability rating has been granted, 
it is not permissible to consider entitlement to TDIU.  
VAOPGCPREC 6-99, 64 Fed. Reg. 52,375 (1999).  In light of the 
RO's January 2009 rating decision which grant a 100 percent 
disability rating for PTSD effective the date of the 
Veteran's claim, the claim of entitlement to a TDIU is now 
moot.  Accordingly, the Veteran's claim for TDIU must be 
dismissed as a matter of law.  Sabonis v. Brown, 6 Vet App 
426 (1994).

There is the potential question of entitlement to TDIU prior 
to the effective date of the 100 percent grant for PTSD.  The 
Veteran, however, submitted his claim for an increased 
disability rating for his service-connected PTSD in September 
2007.  The evidence of record shows that he submitted a claim 
for a TDIU in June 2008.  The effective date of the grant of 
the 100 percent disability rating for the PTSD is prior to 
the date of claim for a TDIU.  As such, there does not appear 
to be a question of entitlement to TDIU prior to the 
effective date of the grant of a 100 percent disability 
rating for the service-connected PTSD.  Accordingly, the 
Veteran's claim for TDIU is dismissed as a matter of law.  
See Sabonis, 6 Vet App at 426. 


ORDER

The issue of entitlement to TDIU is dismissed as moot.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


